On April 12, 2001, the defendant was sentenced to the following: Count II: Five (5) year commitment to the Department of Corrections, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count III: Six (6) months in the Missoula County Detention Facility, suspended, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. The sentences shall run concurrently with each other, but consecutively to the sentence imposed in Cause No. DC-95-11641.
On October 11, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, via telephone, as was her attorney, Janna Gobeo. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 11th day of October, 2002.
*51DATED this 24th day of October, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.